Case 2:20-mc-00052-UA Document1 Filed 05/02/20 Page iofi Page ID#:1

AO 431 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

 

UNITED STATES DISTRICT COURT

 

 

for the
Middle District of Florida
MALIBU MEDIA )
Plaintiff )
Vv. ) Civil Action No. 8:13-CV-3007-JSM-TBM
ROBERT ROLDAN )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date)- -07/02/2019 ——...

J also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

MAR 2 7 2028

Date:

CLERK OF COURT” ~

Drerreadao Crahile

 

‘Signature Of Clerk or Deputy Clerk

™
